DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/5/2022 have been fully considered. Regarding the Pre-AIA /AIA  status, applicant argues the present application claims priority back to an application filed May 13, 2005 and should be examined under pre-AIA  provisions. This is not persuasive because parent application 15/295350 had originally filed claims that added new features and had an effective filing date after March 16, 2013. As discussed in the non-final rejection of 8/6/2018 in application 15/295350, MPEP 2159.02 states "If a patent application (1) contains or contained at any time a claim to a claimed invention having an effective filing date as defined in 35 U.S.C. 100(i) that is on or after March 16, 2013 or (2) claims ever claimed the benefit of an earlier filing date under 35 U.S.C. 120,121, or 365 based upon an earlier application that ever contained such a claim, then AIA  35 U.S.C. 102 and 103 apply to the application, (i.e., the application is an AIA  application). If there is ever even a single claim to a claimed invention in the application having an effective filing date on or after March 16, 2013, AIA  35 U.S.C. 102 and 103 apply in determining the patentability of every claimed invention in the application. This is the situation even if the remaining claimed inventions all have an effective filing date before March 16, 2013, and even if the claim to a claimed invention having an effective filing date on or after March 16, 2013, is canceled". Therefore, because the AIA  status changed in parent application 15/295350, all later filed applications are also examined under AIA .
Applicant’s arguments regarding the rejection of claims 47, 48, 50-52, 54, and 56 under 35 U.S.C. 102(a)(2) as being anticipated by Schwammenthal are persuasive. Specifically, the argument that Schwammenthal does not disclose an area of individual cells in a first row of cells which define an inflow edge is less than an area of cells in a second row of cells which define an outflow edge in combination with the first and second row of cells having an equal number of cells is persuasive and the examiner agrees these features cannot be clearly determined from the figures. Accordingly, the rejection is withdrawn.
Applicant’s arguments regarding the rejection of claims 57, 58, 63, and 66-68 under 35 U.S.C. 103 as being unpatentable over Schwammenthal in view of Cai are moot in view of the new grounds of rejection necessitated by the amendments. 
Arguments regarding the double patenting rejection in view of U.S. Pat. No. 9,060,857 in view of Schwammenthal are not persuasive. Applicant argues the rejection should be reconsidered in view of the amendments and arguments regarding Schwammenthal. This is not persuasive because the claims of the patent disclose the features related to area of the cells. Schwammenthal was not relied upon for teaching specific areas of cells and was only relied upon to teach a skirt attached to leaflets along a joint and for some dependent claims was relied upon to teach the equal number of cells. Schwammenthal clearly discloses a skirt attached to leaflets along a joint in at least figs. 4, 5, 7, 9, 11A, 14, and 19A and clearly discloses the same number of cells in each row of cells as evidenced by the longitudinal struts extending for the length of the frame. Accordingly, all double patenting rejections are maintained (there were two additional double patenting rejections that were not addressed in the arguments).
Specification
Amendments to the specification were received on 11/5/2022. The amendments are acceptable and have been entered.
Information Disclosure Statement
The information disclosure statement filed 9/12/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include at least a year for several non-patent literature references (an ids with references without at least a year will be returned to the examiner upon submitting).  It has been placed in the application file, but the information referred to therein has not been considered. Please provide a year for each of the lined through references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57, 58, 63, and 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Ersek 3,657,744 (hereafter referred to as Ersek) in view of Spenser et al. 2003/0114913 (hereafter referred to as Spenser) in view of Schwammenthal et al. 2006/0149360 (hereafter referred to as Schwammenthal) in view of Cai et al. 6,562,069 (hereafter referred to as Cai).
Regarding claim 57, Ersek discloses a valve prosthesis (fig.8) comprising a valve body 45 comprising a plurality of leaflets 46 affixed together to form commissures (see where leaflets are attached in fig.8) and a frame 16 having a plurality of rows of cells in a circumferentially repeating pattern, the frame comprising an inflow section having a first row of cells (considered the bottom row of closed cells in fig.8) defining an inflow edge of the frame (considered the bottom edge in fig.8), and an outflow section having a second row of cells (considered one of the rows of cells in the uppermost section in fig.8), a skirt 48 attached to leaflets along a curved joint line, the curved joint line curving towards and way from the inflow edge of the frame (see the curved joint line 47 in fig.8), wherein the frame has a contracted delivery configuration and an expanded deployed configuration (col.4, ll.16-21 disclose the frame is expandable via the tool of fig.7), wherein the frame supports the valve body (fig.8), and wherein the commissures are sewn to the frame in between the first and second rows of cells (fig.8 shows the commissures spaced from the outflow edge). While Ersek discloses the invention substantially as claimed, Ersek does not disclose that the frame is self-expanding and Ersek discloses that the point of the curved joint line is at a location within four rows of closed cells of the inflow edge instead of being at a location within two rows of cells of the inflow edge.
Spenser teaches a valve prosthesis, in the same field of endeavor, wherein a joint line 376 between leaflets and a skirt is sutured to a frame such that a point of the curved joint line that is closest to the inflow edge of the frame is at a location within two rows of cells of the inflow edge of the frame (fig.23e) for the purpose of attaching the valve to the frame tightly to prevent leakage (par.214). Spenser also teaches the frames of the invention may be balloon expandable (par.160) or self-expanding (par.220).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve prosthesis of Ersek to have the connection taught by Spenser wherein the point of the curved joint line that is closest to the inflow edge of the frame is at a location within two rows of cells of the inflow edge of the frame since such a connection was known to be suitable for attaching a valve body to a frame to prevent leakage. The modification of Ersek in view of Spencer amounts to a simple substitution of one known connection mechanism for another to obtain predictable results (see MPEP 2143 I B). Ersek substantially discloses the claimed invention except for the point of the curved joint line that is closest to the inflow edge of the frame being located within two rows of cells of the inflow edge of the frame. Spenser teaches a valve prosthesis, in the same field of endeavor, wherein a point of a curved joint line that is closest to the inflow edge of the frame is located within two rows of cells of the inflow edge of the frame for the purpose of attaching a valve body to a frame to prevent leakage. A person of ordinary skill in the art could have substituted the connection mechanism of the valve and frame as taught by Spenser for the connection mechanism of the valve and frame disclosed by Ersek and the results would have been predictable since they essentially amount to a simple adjustment of location where the valve is located with respect to an inflow edge of the frame, for example, simply shifting the valve closer to the inflow edge. Therefore, the rationale to support a conclusion that the claim would have been obvious is that a substitution of one known element for another (in this case the element is the connection mechanism between the valve and the frame) yields predictable results to one of ordinary skill in the art. Modification of the joint line of Ersek in view of Spenser would have been further obvious since it has been held that rearrangement of parts without modifying the operation of the device would be an obvious extension of prior art teachings (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04 VI C). In the instant case, shifting the location of the joint line of Ersek downward as taught by Spenser does not modify the operation of the device of Ersek and would have been obvious to a person of ordinary skill in the art. It would have been further obvious to make the frame of Ersek self-expandable as taught by Spenser in order to allow the stent to expand upon delivery to a target location. Mechanically expandable and self-expandable stents are both well-known obvious variants of one another as specifically taught by Spenser. Ersek in view of Spenser discloses the invention substantially as claimed and as discussed above, however, Ersek in view of Spenser does not disclose that an outflow section diameter is larger than an inflow section diameter.
Schwammenthal teaches a valve prosthesis, in the same field of endeavor, wherein an outflow section (considered the uppermost section of fig.11A) has a larger diameter than an inflow section diameter for the purpose of engaging the inner surface of the aorta in order to brace that end when the device is implanted in the aortic annulus (par.63; note that the aortic portion of fig.11A is also referred to as “bracing elements”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the frame of Ersek in view of Spenser to have a greater outflow section diameter than inflow section diameter as taught by Schwammenthal in order to anchor the device against the aorta to further secure the valve prosthesis in place. Ersek in view of Spencer in view of Schwammenthal discloses the invention substantially as claimed. While fig. 8 of Ersek appears to show that a center of coaptation of the free edges of the leaflets are closer to the inflow edge than the commissures are to the inflow edge, due to the angle of fig.8, it cannot be determined for certain that Ersek discloses that the center of coaptation of free edges of the leaflets is closer to an inflow edge of the frame than the commissures are to the inflow edge of the frame.
Cai teaches a valve prosthesis, in the same field of endeavor, wherein a center of coaptation of free edges of leaflets are closer to an inflow edge of the frame than commissures are to the inflow edge of the frame (fig. 2) for the purpose of reducing stress and transferring the pressure load more effectively to the commissure support (col.10, Il.41-60). Leaflets are in the shape of catenaries for the purpose of reducing stress within the leaflets and improving hemodynamic performance and leaflet coaptation (figs.3A-7; col.3, ll.24-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the valve body of Ersek in view of Spenser in view of Schwammenthal such that the center of coaptation of free edges of the leaflets are closer to an inflow edge of the frame than the commissures are to the inflow edge of the frame as taught by Cai in order to reduce stress and transfer the pressure load more effectively to the frame.
Regarding claim 58, see the middle region diameter being smaller than the inflow section diameter as taught by Schwammenthal in fig.11A.
Regarding claim 63, see the strut extensions extending from the uppermost row of closed cells in fig.8 of Ersek. The extensions are capable of being used to load the prosthesis into a delivery catheter.
Regarding claim 66, each of the materials listed in the claim are well-known leaflet materials. See for instance Spenser par.161 which lists pericardial tissue and polymers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any of these materials since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07).
Regarding claim 67, Schwammenthal further discloses an inflow diameter of 5-30 mm and an outflow diameter of 10-40 mm to accommodate patients of different sizes in par.46. While Schwammenthal does not disclose the exact same ranges as the ranges claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the range for each of the inflow diameter and outflow diameter of the stent of Ersek in view of Spenser in view of Schwammenthal in view of Cai for a particular patient size since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A).
Regarding claim 68, see fig.8 of Ersek which shows at least four rows of cells (the claims are not limited to four rows of cells).
Claims 59-62 are rejected under 35 U.S.C. 103 as being unpatentable over Ersek in view of Spenser in view of Schwammenthal in view of Cai as applied to claim 57 above, and further in view of Fogarty et al. 5,824,037 (hereafter referred to as Fogarty). Ersek in view of Spenser in view of Schwammenthal in view of Cai discloses the invention substantially as claimed and as discussed above, but does not disclose that the skirt is folded over the inflow edge or that the skirt comprises a plurality of end tabs that are folded over the inflow edge of the frame or that the skirt bottom edge is sewn to the inflow edge of the frame.
Fogarty teaches a covered stent, in the same field of endeavor, wherein a liner 234 having end tabs is folded over an inflow edge of the frame 112 and an edge of the liner is sewn 238 to the inflow edge of the frame and affixed to a first row of cells (fig.15) for the purpose of minimizing any leakage between the prosthesis and the lumen wall (col.18, ll.58-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skirt/liner of the prosthesis of Ersek in view of Spenser in view of Schwammenthal in view of Cai such that the liner comprises end tabs which are folded over and affixed to the first row of cells such that a bottom edge of the skirt is sewn to an inflow edge of the frame as taught by Fogarty in order to secure the liner to the frame while minimizing leakage between the prosthesis and the wall of the heart.
Claims 64 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Ersek in view of Spenser in view of Schwammenthal in view of Cai as applied to claim 63 above, and further in view of Mangiardi et al. 2004/0127973 (hereafter referred to as Mangiardi). Ersek in view of Spenser in view of Schwammenthal in view of Cai discloses the invention substantially as claimed, but does not disclose that the uppermost outflow section includes extensions which are eyelets.
Mangiardi teaches a self-expanding frame, in the same field of endeavor, wherein ends of the frame comprise a plurality of eyelets 30 for the purpose of allowing for suture to be threaded through the eyelets to purse string the stent for easier removal (par.52; fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Ersek in view of Spenser in view of Schwammenthal in view of Cai to include a plurality of extensions that are eyelets as taught by Mangiardi at the outflow end in order to allow for aiding in easier device removal in cases where the device needs to be removed or repositioned.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47, 48, 50-52 and 54-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, and 10-12 of U.S. Patent No. 9,060,857 in view of Schwammenthal. 
Regarding claim 47 of the application, see claims 1 and 8 of the patent. While claims 1 and 8 of the patent disclose the invention substantially as claimed, claims 1 and 8 of the patent do not disclose a skirt attached to leaflets along a joint.
Schwammenthal teaches a valve prosthesis, in the same field of endeavor, wherein the prosthesis comprises a skirt attached to the valve along a joint for the purpose of lining the frame (fig.4; par.51). Schwammenthal further teaches an equal number of cells in a first row and a second row in fig.11A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a skirt to claims 1 and 8 (claim 8 discloses an equal number of cells) of the patent as taught by Schwammenthal in order to line the frame and prevent leakage. It would have been further obvious to modify claim 1 of the patent to include an equal number of cells in the first and second row since Schwammenthal teaches this is a suitable known design for a diverging prosthesis frame (this interpretation is for dependent claims).
Regarding claim 48 of the application, see claim 10 of the patent.
Regarding claims 50-52 of the application, see claims 1 and 11 of the patent.
Regarding claim 54 of the application, see claim 2 of the patent.
Regarding claim 55 of the application, Schwammenthal teaches an inflow diameter of 5-30 mm and an outflow diameter of 10-40 mm to accommodate patients of different sizes in par.46. While Schwammenthal does not disclose the exact same ranges as the ranges claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the range for each of the inflow diameter and outflow diameter of claim 1 of the patent for a particular patient size since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A).
Regarding claim 56 of the application, see claim 12 of the patent.
Claims 47-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, and 8 of U.S. Patent No. 10,478,291 in view of Schwammenthal. 
Regarding claim 47 of the application, see claim 1 of the patent. While claim 1 of the patent disclose the invention substantially as claimed, claim 1 does not disclose that the first row of cells and the second row of cells have an equal number of cells.
Schwammenthal teaches a valve prosthesis, in the same field of endeavor, wherein the prosthesis comprises an equal number of cells in a first row and a second row in fig.11A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the patent to include an equal number of cells in the first and second row since Schwammenthal teaches this is a suitable known design for a diverging prosthesis frame.
Regarding claim 48 of the application, see claim 2 of the patent.
Regarding claim 49 of the application, see claim 1 of the patent.
Regarding claims 50-52 of the application, see claims 1 and 3 of the patent.
Regarding claim 53 of the application, see claim 4 of the patent.
Regarding claim 54 of the application, see claim 6 of the patent.
Regarding claim 55 of the application, see claim 8 of the patent.
Regarding claim 56 of the application, see claim 1 of the patent which says the commissures are sewn between the first and second rows of cells. This means there are additional rows of cells and it would have been obvious to add additional rows of cells in order to provide a prosthesis with a suitable length for a patient.
Claims 47-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, and 9 of U.S. Patent No. 11,284,997 in view of Schwammenthal. 
Regarding claim 47 of the application, see claim 1 of the patent. While claim 1 of the patent disclose the invention substantially as claimed, claim 1 does not disclose that the first row of cells and the second row of cells have an equal number of cells.
Schwammenthal teaches a valve prosthesis, in the same field of endeavor, wherein the prosthesis comprises an equal number of cells in a first row and a second row in fig.11A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the patent to include an equal number of cells in the first and second row since Schwammenthal teaches this is a suitable known design for a diverging prosthesis frame.
Regarding claim 48 of the application, see claim 2 of the patent.
Regarding claim 49 of the application, see claim 1 of the patent.
Regarding claims 50-52 of the application, see claim 3 of the patent.
Regarding claim 53 of the application, see claim 4 of the patent.
Regarding claim 54 of the application, see claim 6 of the patent.
Regarding claim 55 of the application, see claim 8 of the patent.
Regarding claim 56 of the application, see claim 9 of the patent.


Allowable Subject Matter
Claims 47-56 would be allowable upon overcoming the double patenting rejections set forth in this Office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774